          Case 2:19-mj-00206-CKD Document 12 Filed 01/27/20 Page 1 of 1


                        OFFICE OF THE FEDERAL DEFENDER
                          EASTERN DISTRICT OF CALIFORNIA
                                801 I STREET, 3rd FLOOR
                           SACRAMENTO, CALIFORNIA 95814
                             (916) 498-5700 Fax: (916) 498-5710

Heather E. Williams                                             Benjamin D. Galloway
Federal Defender                                                Chief Federal Assistant Defender



                              MEMORANDUM
 Date:      December 16, 2019

 To:        Judy Streeter, Courtroom Deputy to the Hon. Carolyn K. Delaney

 From       Lexi Negin, Assistant Federal Defender

 Subject United States v. Brandon Nathan Teixeira
         Case No. 2:19-mj-206 CKD

       The parties request that the Extradition Proceedings Hearing for the above-captioned
matter currently set for January 30, 2020, at 9:00 p.m. before Magistrate Judge Kendall Newman
be vacated and reset to February 19, 2020, at 2:00 p.m. before Magistrate Judge Carolyn K.
Delaney. The government requires additional time to compile its extradition packet. The
United States Attorney’s Office has no objection to the proposed continuance.

         Please contact me with any concerns.

LPN/ajm
